Citation Nr: 0734969	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-41 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for depression.

2.  Entitlement to a compensable initial disability rating 
for scar, chest area.

3.  Entitlement to a disability rating in excess of 30 
percent for cicatrices resulting from burns, right and left 
ear.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a heart condition. 

6. Entitlement to service connection for Ménière's disease, 
also claimed as vestibular disease. 

7. Entitlement to service connection for residuals of cold 
weather trauma. 



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954. 

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that rating decision, the RO continued the 30 
percent disability rating for cicatrices resulting from burns 
of the right and left ears. The RO also denied service 
connection for hypertension, heart disease, 
Ménière's/vestibular disease, residuals of cold weather 
trauma, chest area scar, and depression. 

In a March 2007 rating decision, the RO granted service 
connection for depression, and assigned a 10 percent initial 
disability rating, effective from April 18, 2005.  The RO 
also granted service connection for scar, chest area, and 
assigned a noncompensable (zero percent) initial disability 
rating, effective from April 18, 2005.  The veteran has 
appealed the initial evaluations assigned for these 
disabilities.


FINDINGS OF FACT

1.  The veteran's depression is characterized by depressed 
mood and sleep impairment with transient symptoms indicative 
of no more than mild social and occupational impairment. 
2.  The veteran's chest area scar is 30 centimeters by 15 
centimeters, or 450 square centimeters.  It is superficial 
and stable; not painful on examination; does not affect 
underlying tissue; and does not cause functional impairment.

3.  The veteran's cicatrices resulting from burns of the 
right and left ears manifests in palpable tissue loss, slight 
asymmetry due to right ear tissue loss, and adherence to 
underlying tissue of the right ear. 

4.  Hypertension did not first manifest during service or 
within a year of separating from service, and is not related 
to a disease or injury in service.

5.  A heart condition is not currently shown. 

6.  Ménière's disease, also claimed as vestibular disease, is 
not currently shown. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
a 10 percent for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9434 (2007).

2. The criteria for a compensable initial disability rating 
for scar, chest area, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5102A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.73, 4.118, Diagnostic Codes 5302, 7801, 7802, 7803, 
7804, 7805 (2007).  

3. The criteria for a disability rating in excess of 30 
percent for cicatrices resulting from burns of the right and 
left ears have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5102A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, 
4.118, Diagnostic Codes 6207, 7800, 7801, 7802, 7803, 7804, 
7805 (2007).  

4.  Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  A heart condition was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

6.  Ménière's disease, also claimed as vestibular disease, 
was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, letters from the RO dated in May 2005, June 
2005, and December 2006 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the veteran of what evidence was needed to establish the 
benefits sought (higher initial disability rating), of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was the his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him to send in any evidence in the veteran's possession 
that pertains to the claim. 
 
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in a March 2006 letter, VA provided the 
veteran such notice regarding disability ratings and 
effective dates.  Although this latter notice was not 
provided prior to the initial adjudication of the service 
connection claims, such error was harmless given that service 
connection is being denied, and as such, no rating or 
effective date will be assigned with respect to these claimed 
disabilities.  

In addition, it is noted that in July 2007 the service 
connection claims were essentially readjudicated via a 
supplemental statement of the case (SSOC).  In this regard, 
the Federal Circuit recently held that an SSOC can constitute 
a "readjudication decision" that complies with all 
statutory and regulatory due process and notification 
requirements if adequate notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 
17, 2007) [hereinafter Mayfield IV].  Adequate notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

The Board notes that the veteran failed to report to several 
scheduled VA compensation and pension examinations. When a 
veteran fails to report for an examination scheduled in 
conjunction with a claim for increase, without good cause, 
the claim will be denied. 38 C.F.R. § 3.655(b) (2007). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or death of an 
immediate family member. 38 C.F.R. § 3.655(a). In a June 2005 
letter, the veteran's attorney stated that the veteran could 
not report to the examination location due to his physical 
condition. Although the veteran has not submitted medical 
evidence to that effect, the Board concludes the veteran has 
shown good cause and the Board will not deny the veteran's 
claims under the provisions of 38 C.F.R. § 3.655(a), but will 
proceed to determine the claims based upon the evidence of 
record. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  VA examination reports and medical 
opinions, private medical evidence, and the veteran's lay 
statements have been associated with the record.  

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Disability Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Depression
As noted above, in a March 2007 rating decision, the RO 
established service connection for depression and assigned a 
10 percent initial disability rating, effective from April 
18, 2005. The veteran contends his depression is more 
severely disabling than the currently assigned 10 percent 
disability rating reflects.  

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993). Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999). 

Pursuant to 38 C.F.R. § 4.130, the veteran's mental disorder 
is evaluated pursuant to the General Rating Formula for 
Mental Disorders. The General Rating Formula provides for a 
30 percent rating for disability resulting in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

A 10 percent rating is assigned for disability resulting in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

38 C.F.R. § 4.126(a) provides that when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  Further, the evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment. 

Of record is an April 2005 opinion statement from the 
veteran's private physician, which indicates the veteran has 
suffered from a silent depression over the years as a result 
of his disfiguring scars. He concluded the veteran's 
depression affects his life on a daily basis.  

The veteran underwent a VA mental disorders examination in 
February 2007. He reported a history of depression secondary 
to scars, burns, and sciatic nerve damage.  The veteran 
stated that he wanted to return to college after service to 
become an athletic coach, however, he did not think that he 
could pursue this career path with a deformed ear.  He also 
stated that he retired from farming ten years ago because his 
burns cause him to become unsure of himself while riding his 
tractor. He reported worsening attention and concentration. 

On examination, the veteran was clean, neatly groomed, and 
casually dressed. No psychomotor activity was noted.  The 
veteran's attitude toward the examiner was cooperative, 
friendly, relaxed, and attentive.  His mood was depressed.  
The veteran was oriented to person, time, and place.  He 
performed adequately on diagnostic exercises measuring 
attention and memory.  In addition, the veteran denied 
delusions, hallucinations, obsessive or ritualistic behavior, 
homicidal ideation, and suicidal ideation

The examiner concluded the veteran exhibits symptoms of 
chronic dysthymic disorder. His sleep is disturbed, his 
energy level is below average, and his mood is slightly 
dysthymic. The examiner concluded the veteran's disorder, 
diagnosed as dysthymia, is mild and he experiences symptoms 
less than half the days in a week.  A Global Assessment of 
Functioning Scale (GAF Scale) score of 70 was indicated, 
which according to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV), is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well.

After a review of the evidence, the Board finds that the 
schedular rating criteria for an initial disability rating in 
excess of 10 percent have not been met. On examination, the 
veteran was alert, friendly, and cooperative. There were no 
indications of delusions or hallucinations.  Although he 
reported impaired memory and concentration, he demonstrated 
no impairments of memory or attention on examination. He was 
oriented times three. In addition, he reported a fifty year 
marriage to his current wife, frequent visits with several of 
his children and grandchildren, and regular meetings with 
friends to drink coffee. He attends sporting events 
regularly, although he is unable to go out as frequently as 
he did in the past. While the veteran's service-connected 
depression manifests in occasionally depressed mood and 
chronic sleep impairment, there is otherwise no evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks which would warrant a 30 percent 
disability evaluation pursuant to Diagnostic Code 9434. 

For these reasons, the Board finds that criteria for an 
initial disability rating in excess of 10 percent have not 
been met. The evidence does not reveal manifestations of the 
veteran's depression warranting a rating higher than already 
granted for a specific period or "staged rating" at any time 
prior to July 28, 2005. Fenderson, 12 Vet. App. 119, 126-27 
(1999). As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and assignment of an initial rating in excess of 10 percent 
for depression must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Chest area scar
In a March 2007 rating decision, the RO established service 
connection for a chest area scar and assigned a 
noncompensable (zero percent) initial disability rating, 
effective from April 18, 2005. The veteran contends his chest 
scar is more severely disabling than the currently assigned 
noncompensable rating reflects.  In addition, the veteran 
contends he is entitled to a separate disability rating for 
chest muscle injury pursuant to Diagnostic Code 5302 (Muscle 
Group II). 

38 C.F.R. § 4.118, Diagnostic Code 7801 provides the criteria 
for rating scars, other than the head, face, or neck, that 
are deep, or that cause limited motion. Assignment of a 
minimum compensable 10 percent rating requires an area or 
areas exceeding 6 square inches (39 sq. cm.). Diagnostic Code 
7802 provides a 10 percent rating for scars, other than the 
head, face, or neck, that are superficial, do not cause 
limited motion, and affect an area or areas 144 square inches 
(929 sq. cm.) or greater. A superficial scar is one not 
associated with underlying soft tissue damage. Id. at Note 1.  
Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar. An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Id. at Note 1.  Diagnostic Code 7804 provides 
for a 10 percent disability evaluation for a superficial scar 
which is painful on examination. Diagnostic Code 7805 
mandates that other scars be rated on limitation of function 
of the affected part. 

In April 2005 the veteran's private physician described a 30 
cm. by 15 cm. area on the veteran's chest which outlines the 
scar area. He noted the veteran's scar was slightly 
disfiguring, although he did not report evidence of pain on 
examination, limited motion, underlying soft tissue damage, 
or frequent loss of the skin covering the scar. 

The veteran underwent a VA scar examination in February 2007; 
however, the aforementioned examination was inadequate for 
rating purposes. A March 2007 VA examination addendum 
described a few superficial white spots on the anterior upper 
chest that were stable, did not involve additional tissue, 
and were not painful. VA scheduled another scar examination 
in May 2007, however, the veteran failed to report for this 
examination. 

The criteria for a compensable initial disability rating for 
chest area scar pursuant to Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805 are not met. As an initial matter, there 
is no evidence of any underlying soft tissue damage so as to 
classify the veteran's scar as deep. Therefore, Diagnostic 
Code 7801 is not applicable. The veteran's chest scar is 
superficial and does not cause limited motion, however, the 
criteria for a 10 percent evaluation pursuant to Diagnostic 
Code 7802 for a superficial scar affecting an area or areas 
929 sq. cm. or greater are not met. In this regard, the 
veteran's scar measures 30 cm. by 15 cm., or 450 sq. cm. 
Diagnostic Code 7803 is not applicable because there is no 
evidence of frequent loss of covering of the skin, and the 
scar has been described as stable. There is no evidence the 
veteran's superficial scar is painful on examination, 
therefore, the criteria for a 10 percent disability rating 
pursuant to Diagnostic Code 7804 are not met. Further, there 
is no evidence of limited function in the affected area; 
therefore, Diagnostic Code 7805 is not for application. 

The veteran seeks a separate, compensable disability rating 
for chest muscle injury associated with his service-connected 
chest area burn. If a veteran has separate and distinct 
manifestations related to the same injury, he or she should 
be compensated under different diagnostic codes. Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993). However, the evaluation of the same manifestation 
under different diagnostic codes is to be avoided. 38 C.F.R. 
§ 4.14 (2007). The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding. Esteban v. Brown, 6 
Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).

Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5302, Muscle 
Group II functions in depression of the arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm. It includes the extrinsic muscles 
of the shoulder girdle: (1) pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid. 

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection. Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability. There 
will be minimal scarring and no evidence of fascial defect, 
atrophy, or impaired tonus. Also, no impairment of function 
or retained metallic fragments retained will be present.  
38 C.F.R. § 4.56(d)(1).

October 1953 service medical records indicate the veteran 
sustained second and third degree burns of the hands, face, 
neck, and chest. His wounds were cleaned and dressed. The 
veteran was subsequently hospitalized in February 1954 due to 
a secondary infection of the bilateral ears. At admission, 
healing second degree burns of the hands, chest, and face 
were noted. No chest muscle pathology was noted during the 
veteran's hospitalization. At separation from service in May 
1954, no chest muscle pathology was noted, although scars 
were observed on clinical examination. 

The preponderance of the evidence is against the assignment 
of a separate disability rating pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5302 for Group II muscle injury. Both the 
veteran's private physician and a VA medical examiner have 
noted a superficial, stable scar on the veteran's anterior 
upper chest. The evidence does not reflect fascial defect, 
atrophy, decreased muscle tone, limited motion, or other 
functional impairments. Functionally, the veteran has not 
complained of pain, limitation of motion, or neurological 
impairment. There is no indication that the veteran currently 
has a Group II muscle injury. Based on the medical evidence, 
the Board concludes that the veteran is most appropriately 
rated based on the residual scar which has been diagnosed 
rather than on a non-existent muscle injury.

For these reasons, the Board finds that the criteria for a 
compensable initial disability rating for a service-connected 
chest area scar have not been met. Similarly, the criteria 
for a separate compensable initial disability rating for a 
Group II muscle injury have not been met. Further, the 
evidence does not reveal manifestations of the veteran's 
depression warranting a rating higher than already granted 
for a specific period or "staged rating" at any time prior to 
July 28, 2005. Fenderson, 12 Vet. App. 119, 126-27 (1999). As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 

Cicatrices resulting from burns of the right and left ear
The veteran's service-connected cicatrices resulting from 
burns, right and left ear, are presently assigned a 30 
percent disability rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007). The veteran contends his bilateral 
cicatrices should be assigned separate, compensable 
disability ratings. 

Pursuant to Diagnostic Code 7800, disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation. Disfigurement of the head, face, or neck with 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters). Id. at Note 1. Tissue loss of 
the auricle is to be rated under Diagnostic Code 6207. Id at 
Note 2. 

Of record is an April 2005 medical opinion statement from the 
veteran's private physician. He noted that the veteran's 
right ear is scarred, small and disfigured and measures 6 cm. 
by 3 cm. He stated the veteran's right ear resembled a 
cauliflower. With regard to the veteran's left ear, his 
physician noted that the ear is only mildly deformed and 
measured 7 cm. by 4 cm. 

VA scar examinations were performed in November 2006 and 
February 2007. On examination, there was no evidence of 
limitation of motion, loss of function, or underlying soft 
tissue damage. The veteran's right and left ear cicatrices 
were not elevated or depressed compared to the surrounding 
skin, and were the same color and texture of normal skin. 
There was no evidence of pain in the ears. The examiner noted 
the right ear demonstrated some adherence to the underlying 
tissue; however, there was no loss of skin cover, ulceration, 
or breakdown. The examiner concluded the veteran had no 
specific scars of the ears, although there was some loss of 
ear tissue; especially of the right ear and the left upper 
pinna. The examiner observed no other facial scars nor any 
distortion or asymmetry. 

The manifestations of the veteran's cicatrices resulting from 
burns of the right and left ear, do not meet the criteria for 
a 50 percent disability rating pursuant to Diagnostic Code 
7800. A 50 percent disability requires palpable tissue loss 
with either gross distortion or asymmetry of two features or 
paired sets, or four characteristics of disfigurement. The 
evidence of record reflects palpable tissue loss and slight 
asymmetry of one paired set (ears) due to right ear tissue 
loss. Only one characteristic of disfigurement, adherence to 
underlying tissue, was observed. Thus, the veteran's 
disability more nearly approximates the criteria for a 30 
percent disability rating. Since the veteran's disability 
manifests in disfigurement of the head, face, and neck, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 are not for 
application. 

VA examination reports and associated color photographs 
reflect left and right ear deformity, although complete loss 
of either auricle is not shown. The veteran's bilateral 
tissue loss would, at best, meet the criteria for two 
separate 10 percent evaluations pursuant to Diagnostic Code 
6207.  Since a 30 percent evaluation for disfiguring scars 
under Diagnostic Code 7800 is in effect, a separate rating 
for deformity of the auricle under Diagnostic Code 6207 would 
amount to rating the same manifestation (cosmetic 
disfigurement) more than once. This constitutes pyramiding 
prohibited under 38 C.F.R. § 4.14. Accordingly, it would not 
be in the veteran's best interest to employ Diagnostic Code 
6207 for loss of auricle rather than Diagnostic Code 7800 for 
disfiguring scars of the head, face, and neck. 

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 30 percent for cicatrices 
resulting from burns, left and right ear, have not been met. 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the veteran's 
service-connected disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


Service Connection

The veteran asserts that service connection is warranted for 
hypertension, a heart condition, and Ménière's disease, also 
claimed as vestibular disease. The veteran asserted that the 
aforementioned disabilities are related to active service.   

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2007).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including hypertension and heart 
disease, may be presumed to have been incurred in service if 
they manifest to a degree of 10 percent or more within one 
year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available. Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
["Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. See 38 U.S.C. § 1110 (formerly 
§ 310)]. In the absence of proof of present disability there 
can be no valid claim.").  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Therefore, the threshold question for consideration in 
evaluating a service connection claim is whether the evidence 
demonstrates a current disability. Under the present 
circumstances, the absence of any competent evidence 
reflecting a diagnosis of or treatment for the claimed 
conditions is sufficient to deny the claims.

That said, the veteran's post-service medical records do not 
reflect a current diagnosis of either a heart condition or 
Ménière's disease. A medical opinion statement dated in April 
2005 reflects a "minor problem with blood pressure;" 
however, there is no statement regarding treatment for a 
specified heart condition and no cardiac pathology was 
identified. 

Similarly, the medical evidence of record reflects a current 
diagnosis of bilateral scarring of the ears, bilateral 
hearing loss, and tinnitus; however, there is no medical 
evidence which reflects a diagnosis of or treatment for 
either Ménière's disease or vestibular disease. Without 
evidence of a current disability, service connection cannot 
be established.  

With regard to the veteran's claim for service connection for 
hypertension, an April 2005 medical opinion statement 
indicates the veteran has a "minor problem with blood 
pressure." Assuming that the veteran's blood pressure 
pathology meets the criteria for a competent diagnosis of 
hypertensive vascular disease pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1, there is no evidence that the 
veteran's current disability was incurred in service or 
within a year of service. 

In this regard, the veteran's service medical records reflect 
no complaints of or treatment for hypertension, elevated 
blood pressure readings, or a vascular disorder. No vascular 
conditions were noted during his May 1954 separation 
examination, and his blood pressure was 120/70.  The veteran 
did not seek treatment for hypertension during service and no 
vascular pathology was noted.  Further, the evidence does not 
indicate hypertension manifested to a compensable degree 
within the year after separation from service; therefore, 
service incurrence may not be presumed.  38 C.F.R. 
§ 3.309(a).  

Again, the evidence does not reflect a current diagnosis of a 
heart condition, Ménière's disease, or associated pathology 
related to either condition. Further, despite evidence of a 
"problem with blood pressure," the preponderance of the 
evidence is against a nexus between a current diagnosis of 
hypertension, if any, and active service.  Thus, the criteria 
for a grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for hypertension must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for depression is denied.

Entitlement to a compensable initial disability rating for 
scar, chest area is denied.

Entitlement to a disability rating in excess of 30 percent 
for cicatrices resulting from burns, right and left ear is 
denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a heart condition is 
denied. 

Entitlement to service connection for Ménière's disease, also 
claimed as vestibular disease is denied. 


REMAND

The veteran seeks service connection for residuals of cold 
injuries, which he relates to active service. Of record is an 
April 2005 medical opinion statement from the veteran's 
physician which reflects the veteran's reports of minor 
problems with residuals of frost bite. In addition, the 
veteran reported that his ears and some of his scars are 
sensitive to cold during his November 2006 and February 2007 
VA scars examination. Service medical records dated March 
1954 indicate the veteran was advised to avoid extremes of 
climate. 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  Thus, although the medical evidence does not 
reflect a current diagnosis of residuals of cold injuries, 
the veteran is competent to describe his symptoms, which 
include sensitivity to cold temperatures. 

V is obliged to provide an examination when the record 
contains competent evidence that the veteran has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002). 
The evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). The threshold for getting an examination under 
the VCAA is low. McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Given the history of scheduled examinations in the present 
case and because these are claims for benefits that were 
previously disallowed, the veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, will result in a denial of the claims. See 38 C.F.R. § 
3.655(b) (emphasis added).
 
Accordingly, the case is REMANDED for the following 
development:

1.  Provide the veteran a VA medical 
examination to determine the nature, 
severity, and etiology of any current 
residuals of cold injury.  All diagnoses 
are to be noted.  Further, the examiner 
must provide an opinion regarding whether 
the veteran's residuals of cold injury, 
if any, are at least as likely as not due 
to service.  The claims folder and a copy 
of this remand must be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

2. The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007). In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address. It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


